Citation Nr: 1535053	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  13-31 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to June 15, 2006 for the grant of service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1957 to March 1977, including service in the Republic of Vietnam.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 notification letter which informed the appellant that a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, had granted service connection for the cause of the veteran's death, effective June 15, 2006.  


FINDINGS OF FACT

1.  In an April 2005 rating decision, the RO denied service connection for the cause of the veteran's death.  Later that month, the appellant was provided notice of the rating decision and her appellate rights but she did not appeal this determination and has not asserted that the April 2005 rating decision contains clear and unmistakable error.

2.  The appellant's application to reopen her claim of entitlement to service connection for cause of death was received by VA on June 15, 2006. 


CONCLUSION OF LAW

An effective date earlier than June 15, 2006, for a grant of service connection for the cause of the veteran's death is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The application of the law to the undisputed facts is dispositive; thus no discussion of VA's duties to notify and assist is necessary.  Mason v. Principi, 16 Vet. App. 129 (2002).  

The appellant contends that an earlier effective date of December 17, 2004, is warranted for the grant of service connection for the cause of the veteran's death because she filed her original claim on that date.  The objective evidence of record does not support the appellant's assertions; thus, her claim must be denied.

The appellant's original claim for DIC was filed on December 17, 2004, and denied by an April 2005 rating decision.  On April 28, 2005, the appellant was notified of the denial by letter.  The appellant contends that she filed a timely notice of disagreement (NOD) on June 8, 2005.  However, the claims file contains no record of receipt of an NOD, or any other submission or communication that may be interpreted as an NOD, during the one-year appeal period following the April 28, 2005 letter.  Thus, the Board finds that the appellant did not file a timely NOD with the April 2005 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the April 2005 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

The record shows that on June 15, 2006, VA received an application to reopen the appellant's DIC claim.  By letter dated in June 2006, the RO told the appellant that it had issued notice of the 2005 denial to her on April 28, 2005 and that she had until April 28, 2006 to appeal that determination.  The RO also told the appellant that it had received her NOD on June 15, 2006, and there was no evidence that it had received a NOD prior to that date.  The RO added that the NOD was not timely filed and her appeal rights had expired.  The 2005 determination was final.  The appellant was then advised that if she wanted to reopen the claim to indicate such.  The appellant did and by rating decision dated in September 2006 the RO found that new and material evidence had not been received to reopen the matter.  Thereafter the appellant perfected an appeal.  In September 2010, the Board reopened and remanded the claim and in May 2012 the RO granted DIC, effective June 16, 2006.

Under the law, the effective date for a grant of DIC based on a claim reopened after final disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which as noted above was received by VA on June 15, 2006.  Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  Thus, under the law, there is no basis to assign an earlier effective date for service connection for cause of death. 

In this case, the Board points out that the presumption of regularity applies to the question of receipt of mail.  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (it is presumed that government officials 'have properly discharged their official duties').  If the RO had received the appellant's NOD in June 2005, it is presumed that it would have placed a "date of receipt" stamp on the document and filed it within the claims file, as it has done with every other document that the appellant has submitted.  While the Board acknowledges that the presumption of regularity is not absolute as it may be rebutted by the submission of "clear evidence to the contrary," such evidence has not been submitted.  With a statement dated June 14, 2006, the appellant, via her representative, submitted the NOD dated June 8, 2005.  The Board also notes that the representative did not assert, and has not asserted, that he had knowledge of the appellant's submission of a NOD in June 2005.  

Further, in a June 2015 brief, the appellant contends that she is entitled to the liberalizing law exception under 38 C.F.R. § 3.114.  However, neither the appellant nor the Board has identified a relevant liberalizing law or administrative issue.  Thus, an earlier effective date is not available under this exception.  

Based on the evidence of record, the appellant's claim of entitlement to an effective date prior to June 15, 2006, for service connection for cause of death must be denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


